Case 2:19-cv-00670-MJH Document 5 Filed 06/11/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
PITTSBURGH

KIMBERLY ANDREWS,

Plaintiff, 2:19-CV-00670-MJH.

VS.

ORLANDO HARPER, WARDEN OF
ALLEGHENY COUNTY JAIL; DAVID
ZETWO, CHIEF DEPUTY WARDEN;
JASON BEASOM, DEPUTY WARDEN;
LAURA WILLIAMS, CHIEF DEPUTY
WARDEN OF HEALTHCARE SERVICES;
AND CORRECTIONAL OFFICER
RHODES,

Defendants,

Name Neer eee ee Snee Sneenee eee Seer Seer” Seer Sener Seer” See” Smee” See” See” Smee” Smee Seer

ORDER OF COURT
And Now, this 11" Day of June, 2019, upon receipt of Plaintiff's Motion for Temporary
Restraining Order (ECF No. 2), and in consultation with Plaintiffs counsel and counsel for
Defendants, Zetwo, Beasom, and Williams’, a hearing on the same will be held on June 11, 2019

at 2:15 p.m. in Courtroom 8A.

BY THE COURT:

aa ik tel aha

Makilyn-J.”

United States oe strict Judge

 

 

' Counsel for Defendants conveyed to the Court that he expects to receive consent for
representing Defendants, Harper and Rhodes. Given the content of Plaintiff's Motion, the Court
is expediting the matter in the interests of justice before said consent is obtained.
